This is an appeal from orders of the Albany County Special Term of the Supreme Court denying motions by the intervenor-appellant, City of New York, for a change of venue from Albany county to New York county. These proceedings were instituted by the relator against the State Tax Commission to review special franchise tax assessments levied against relator. The writ of certiorari issued out of the Supreme Court, Albany county, and was duly served. The writ was returnable at Special Term, Albany county. The return was duly made and filed. A referee was duly appointed to hear, try and determine the issues. Thereafter the city of New York was permitted to intervene. The referee is authorized to sit and conduct hearings at any place in the State of New York. Orders unanimously affirmed, with ten dollars costs and disbursements in one appeal. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.